Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed March 11, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a translation of the reference listed under NON-PATENT LITERATURE DOCUMENTS.  It has been placed in the application file, but the information referred to therein, with respect to the reference listed under NON-PATENT LITERATURE DOCUMENTS, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to each arm comprising an end portion, an elbow portion and a straight portion, which are present on respective planes, (claim 1). The arm 21 comprising end portion 211, elbow portion 212 and straight portion 213 may appear to be on a same plane. However, arm 22 which comprises end portion 221, elbow portion 222 and straight portion 223 does not appear to be on a same plane as illustrated in Figs. 1-10. Otherwise, as appears illustrated in Figs. 2-4 end portion 211, elbow portion 212 and straight portion 213 of arm 21 cannot be said to be “present on respective planes.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The language of claim 1, (and claims 2, 5-12 and 14 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “each arm comprises an end portion, an elbow portion and a straight portion, which are present on respective planes” as recited within lines 10-13 of claim 1. It is not clear as to what is being defined by “end” as recited within each of lines 11 and 12. It is not clear as to what relationship “end” has with either of the arms. It is not clear as to what relationship “end” has with respect to “end portion”. The metes and bounds of the language of claim 1 cannot be ascertained.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sereno 2,523,785.    As for claim 1, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Sereno discloses, Figs. 2-4 for example, (see also, attached annotated Fig. 3 of Sereno), a headpiece for beam intersections comprising:
	a first region 11 comprising means of attachment to a first beam,
	a second region 15/18, 15/18 for receiving a prop, wherein said second region comprises two arms 15/18, 15/18 that are oblique relative to one another, (see Fig. 2), leaving a lateral space between said arms for inserting a prop in a space for a prop defined by the two arms, and
	a third region 14, 14 which connects the first region and the second region, wherein:
	each arm comprises an end portion 18, an elbow portion, (bend between lead line of 15 and lead line of 18), and a straight portion, (from lead line of 15 to the bend/elbow), which are present on respective planes,

	the end portion of the other arm is bent in a direction opposite to the first region, (as can be seen with 18 bent in a direction opposite the first region 11).
 As for claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), said two arms are arranged such that the size of the lateral space between the two arms in an oblique direction with respect to the horizontal, (see attached annotated Fig. 3 of Sereno), is greater than the smallest distance between both arms in a horizontal direction, for allowing a prop to enter the space by inclining said prop with respect to the vertical, and for preventing said prop from traversing said lateral space if the prop is arranged vertically.
As for claims 4-6, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the angle, (e.g., alpha), can be seen as greater than or equal to 5 degrees but less than 45 degrees as well as less than or equal to 30 degrees.
As to claim 7, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the two arms comprise seat regions for a prop flange, (e.g., upper edges of the arms 15/18 
As for claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the means of attachment to the first beam comprise a hook element 11 for suspending the headpiece from the first beam.
As for claim 14, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the third region 14, 14 is configured to define a lowest positioning point of the prop with respect to the first beam from which the headpiece is suspended. Sereno can and may perform the intended use, or orientation as recited within claim 14.

Claim(s) 1, 2, 4-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinnerman 2,414,986.    As for claim 1, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Tinnerman discloses, Figs. 1 and 4 for example, (see also, attached annotated Fig. 1 of Tinnerman), a headpiece for beam intersections comprising:
	a first region 30/31, 30/31 comprising means of attachment to a first beam,
	a second region 21/22, 21/22 for receiving a prop, wherein said second region comprises two arms 21/22, 21/22 that are oblique relative to one another, (end portion or straight portion), leaving a lateral space between said arms for inserting a prop in a space for a prop defined by the two arms, and

	each arm comprises an end portion, (portion of arm beyond elbow 22 extending to lead line of 21), an elbow portion 22 and a straight portion, (portion of arm beyond elbow 22 extending to third region 20), which are present on respective planes,
	the end portion, the elbow portion and the straight portion of one of the two arms has an end which is arranged on a horizontal plane, while the other arm has an end which is arranged obliquely with respect to the horizontal plane and forms an angle of less than 90° and greater than 0° with respect to said horizontal plane, (end 21 or end of 21 is oblique to a plane within which end of 21 of either arm lies whether considering an end portion or an edge portion of the arm(s) of Tinnerman),  and
	the end portion of the other arm is bent in a direction opposite to the first region, (as can be seen with 21 bent in a direction opposite the first region 30/31).
 As for claim 2, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), said two arms are arranged such that the size of the lateral space between the two arms in an oblique direction with respect to the horizontal, (see attached annotated Fig. 1 of Tinnerman), is greater than the smallest distance between both arms in a horizontal direction, for allowing a prop to enter the space by inclining said prop with respect to the vertical, and for preventing said prop from traversing said lateral space if the prop is arranged vertically.
As for claims 4-6, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the angle, 
As to claim 7, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the two arms comprise seat regions for a prop flange, (e.g., upper edges of the arms 21/22 constitute a seat region or the inner surface of 21/22 of each arm constitutes a seat region).
As to claim 8, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), Tinnerman comprises a plate, (plate section extending between side portions of 20), which defines said space in conjunction with the two arms 21/22, 21/22.
As for claim 10, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the means of attachment to the first beam comprise a hook element 32, 32 for suspending the headpiece from the first beam.
As for claim 14, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), the third region 20 is configured to define a lowest positioning point of the prop with respect to the first beam from which the headpiece is suspended. Tinnerman can and may perform the intended use, or orientation as recited within claim 14.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                              /MICHAEL SAFAVI/                                                              Primary Examiner, Art Unit 3631                                                                                                                                          






MS
May 22 2021

Annotated Fig. 3 of Sereno:


    PNG
    media_image1.png
    242
    354
    media_image1.png
    Greyscale



Annotated Fig. 1 of Tinnerman:


    PNG
    media_image2.png
    286
    347
    media_image2.png
    Greyscale



Annotated Fig. 3 of Tinnerman:

    PNG
    media_image3.png
    147
    293
    media_image3.png
    Greyscale